DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed by applicant in their remarks of April 19, 2021, the allowable subject matter of claim 11 is incorporated in claim 1.  The allowable subject matter of claim 5 is rewritten in independent form in claim 14.  The dependent claims are therefore allowable as well.  The reasons for indicating the allowable subject matter are on page 7 of the final rejection of December 9, 2020 and are included here for convenience.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites, “wherein the locking peg is received in an orifice of the casing”.  Necessitated by amendment, the interpretation of what element is the casing in Mendelson has changed from (76) to the connected elements (60), (64), and (30). With this interpretation of casing the locking peg of Mendelson, Figure 5 (152), would not be considered to be received in an orifice of the casing, as it is received on an outer surface of the casing.  Similarly for claim 11, the locking peg would not be considered mounted in an orifice formed in a strip of the casing of the turbine engine.  Dependent claims from claims 5 and 11 would also only be objected to (6 and 12-13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745